      Case 2:18-cv-01398 Document 1 Filed 11/01/18 Page 1 of 9 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

TODD STEPHEN ADDINGTON,             )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                                                    2:18-cv-1398
                                                                       Civil Action No. __________
                                    )
STEVEN BLAKE,                       )
individually as a member of the     )
West Virginia State Police,         )
                                    )
       Defendant.                   )
____________________________________)

                                           COMPLAINT

       COMES NOW, Plaintiff Todd Stephen Addington, by counsel, and for his Complaint

states and alleges as follows:

                                  JURISDICTION AND VENUE

       1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 and 1343

and under this Court’s authority to decide pendent state law claims.

       2.        Plaintiff files this Complaint, pursuant to 42 U.S.C. § 1983, alleging violations of

his constitutional rights. Specifically, Plaintiff alleges that his rights under the Fourth Amendment

to the United States Constitution and under Article III, Sections 6 and 10 of the West Virginia

Constitution were violated by Defendant Steven Blake when he used excessive and unlawful force

during the course of the detainment and arrest of Plaintiff on July 15, 2017 in Nicholas County,

West Virginia.

       3.        Venue is proper because the above-named Defendant resides within the Southern

District of West Virginia, Charleston Division, and because the events that give rise to this action

took place in the Southern District of West Virginia, Charleston Division.
      Case 2:18-cv-01398 Document 1 Filed 11/01/18 Page 2 of 9 PageID #: 2




                                              PARTIES

       4.      Plaintiff Todd Stephen Addington (hereinafter “Plaintiff”) was at all times relevant

hereto a resident of Nicholas County, West Virginia.

       5.      Defendant Steven Blake (hereinafter “Trooper Blake”) was at all times relevant

hereto a member of the West Virginia State Police and was at all times relevant hereto acting under

color of law and within the scope of his employment. Trooper Blake, having an address of P.O.

Box 314, Canvas, Nicholas County, West Virginia, is sued only in his individual capacity.

       6.      This Complaint was filed after Plaintiff complied with W. Va. Code § 55-17-3 by

sending a certified letter to Attorney General Patrick Morrisey and West Virginia State Police

Superintendent, Colonel J. L. Cahill on September 21, 2018.

       7.      Pursuant to W. Va. Code § 55-17-3, a copy of this Complaint was mailed to

Attorney General Patrick Morrisey after it was filed.

       8.      Trooper Blake is sued up to the limits of the insurance policy which provides

liability coverage for his actions and omissions.

                                              FACTS

       9.      Plaintiff hereby incorporates by reference the allegations contained in paragraphs 1

through 8 as though fully set forth herein.

       10.     On July 15, 2017, Trooper Blake was called to Plaintiff’s parent’s home in Cowen,

West Virginia to assist the Nicholas County Sheriff’s Department in arresting Plaintiff on charges

of forgery and false uttering.

       11.     Plaintiff temporarily evaded capture and then hid in the garage of the home.

       12.     Trooper Blake found Plaintiff hiding in the garage, whereupon Plaintiff

surrendered, raised his hands, did not resist arrest or further attempt to evade capture.



                                                 -2-
      Case 2:18-cv-01398 Document 1 Filed 11/01/18 Page 3 of 9 PageID #: 3




        13.     Trooper Blake then, without justification or provocation, punched Plaintiff in the

jaw with is fist, while wearing what are believed to be SAP gloves with weighted lead or steel

knuckles.

        14.     After the punch, Plaintiff fell to the ground, where Trooper Blake then kicked him

repeatedly in the ribs.

        15.     After the beating, Plaintiff was arrested and taken to the Webster Springs

Detachment of the West Virginia State Police.

        16.     As a result of the violent beating at the hands of Trooper Blake, Plaintiff suffered

severe physical injuries, including but not limited to, a broken jaw.

        17.     After his arrest, Plaintiff was taken to Central Regional Jail, where, after

complaining of pain in his jaw, x-rays revealed that his jaw was broken.

        18.     After his release from jail, Plaintiff sought treatment at Summersville Reginal

Medical Center, where a CT scan again confirmed that his jaw was indeed broken and infected.

        19.     Due to the severity of his injury, Plaintiff required two plates to be surgically

implanted in his jaw at Ruby Memorial Hospital in Morgantown, West Virginia.

        20.     At no point during his detainment and arrest was Plaintiff armed or suspected of

being armed.

        21.     At no point during his detainment and arrest did Plaintiff attack or assault Trooper

Blake, nor did Plaintiff at any point resist arrest.

        22.     At no point during his detainment and arrest would an objectively reasonable

officer believe Plaintiff posed a threat to the safety of Trooper Blake or anyone else.




                                                  -3-
      Case 2:18-cv-01398 Document 1 Filed 11/01/18 Page 4 of 9 PageID #: 4




                 COUNT I – EXCESSIVE FORCE UNDER 42 U.S.C. §1983

       23.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs 1

through 22 as though fully set forth herein.

       24.     Trooper Blake, while acting under color of law and within the scope of his

employment as a West Virginia State Trooper, violated Plaintiff’s constitutional rights by using

excessive and unlawful force, as described hereinabove, during the detainment and arrest of

Plaintiff on July 15, 2017, resulting in serious bodily injuries.

       25.     The actions of Trooper Blake violated the constitutional rights guaranteed to

Plaintiff under the Fourth Amendment to the United States Constitution.

       26.     The actions of Trooper Blake were not taken in good-faith, were objectively

unreasonable, and were in violation of clearly established law.

       27.     At all time relevant hereto, Trooper Blake did not have a reasonable fear of

imminent bodily harm from Plaintiff, nor a reasonable belief that any other person was in danger

of imminent bodily harm from Plaintiff.

       28.     Trooper Blake’s brutal acts were unlawful, unreasonable, and unjustified, as

Plaintiff was unarmed, not resisting arrest, and posed no immediate threat to the safety of Trooper

Blake or anyone else.

       29.     As a direct and proximate result of Trooper Blake’s unreasonable, unjustified, and

unconstitutional beating, Plaintiff suffered severe, permanent, and debilitating injuries, and will

seek compensation for: past and future medical expenses and other economic and noneconomic

damages; pain and suffering both in the past and in the future; an impairment of the capacity to

enjoy life, both in the past and in the future; annoyance, aggravation, inconvenience, and mental

anguish, both in the past and in the future.



                                                 -4-
      Case 2:18-cv-01398 Document 1 Filed 11/01/18 Page 5 of 9 PageID #: 5




       30.     In addition to these compensatory damages, Plaintiff will also seek to recover,

under 42 U.S.C. § 1983, attorneys’ fees and cost incurred during the course of this litigation.

       31.     The actions of Trooper Blake against Plaintiff were reprehensible, willful and

wanton, malicious, and in blatant and intentional disregard for the rights owed to Plaintiff, thereby

justifying an award of punitive damages, to the extent such damages are recoverable under Trooper

Blake’s applicable insurance policy.

                  COUNT II – STATE CONSTITUTIONAL VIOLATIONS

       32.     Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 31 as though fully set forth herein.

       33.     Trooper Blake, while acting under color of law and within the scope of his

employment as a West Virginia State Trooper, violated Plaintiff’s constitutional rights by using

excessive and unlawful force, as described hereinabove, during the detainment and arrest of

Plaintiff on July 15, 2017, resulting in serious bodily injuries.

       34.     Count II alleges a constitutional tort action under the West Virginia Constitution,

pursuant to the common law of West Virginia, and specifically is not filed pursuant to 42 U.S.C.

§ 1983 or any other related federal statute.

       35.     The actions of Trooper Blake violated the constitutional rights guaranteed to

Plaintiff under Article III, Sections 6 and 10 of the West Virginia Constitution.

       36.     The actions of Trooper Blake also violated the constitutional rights guaranteed to

Plaintiff under the Fourth Amendment to the United States Constitution.

       37.     The actions of Trooper Blake were not taken in good-faith, were objectively

unreasonable, and were in violation of clearly established law.




                                                 -5-
      Case 2:18-cv-01398 Document 1 Filed 11/01/18 Page 6 of 9 PageID #: 6




        38.     Trooper Blake’s brutal acts were unlawful, unreasonable, and unjustified, as

Plaintiff was unarmed, not resisting arrest, and posed no immediate threat to the safety of Trooper

Blake or anyone else.

        39.     As a direct and proximate result of Trooper Blake’s unreasonable, unjustified, and

unconstitutional beating, Plaintiff suffered severe, permanent, and debilitating injuries, and will

seek compensation for: past and future medical expenses and other economic and noneconomic

damages; pain and suffering both in the past and in the future; an impairment of the capacity to

enjoy life, both in the past and in the future; annoyance, aggravation, inconvenience, and mental

anguish, both in the past and in the future.

        40.     The actions of Trooper Blake against Plaintiff were reprehensible, willful and

wanton, malicious, and in blatant and intentional disregard for the rights owed to Plaintiff, thereby

justifying an award of punitive damages, to the extent such damages are recoverable under Trooper

Blake’s applicable insurance policy.

                                    COUNT III – BATTERY

        41.     Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 40 as though fully set forth herein.

        42.     Trooper Blake committed battery upon Plaintiff, proximately causing severe and

debilitating bodily injuries.

        43.     As a direct and proximate result of Trooper Blake’s brutal, unprovoked, and

unjustified beating, Plaintiff suffered permanent and debilitating injuries, and will seek

compensation for: past and future medical expenses and other economic and noneconomic

damages; pain and suffering both in the past and in the future; an impairment of the capacity to




                                                -6-
      Case 2:18-cv-01398 Document 1 Filed 11/01/18 Page 7 of 9 PageID #: 7




enjoy life, both in the past and in the future; annoyance, aggravation, inconvenience, and mental

anguish, both in the past and in the future.

       44.     The actions of Trooper Blake against Plaintiff were reprehensible, willful and

wanton, malicious, and in blatant and intentional disregard for the rights owed to Plaintiff, thereby

justifying an award of punitive damages, to the extent such damages are recoverable under Trooper

Blakes’ applicable insurance policy.

                                  COUNT IV – NEGLIGENCE

       45.     Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 44 as though fully set forth herein.

       46.     At all times relevant hereto, Trooper Blake owed Plaintiff a duty of care.

       47.     Trooper Blake, while acting within the scope of his employment as a West Virginia

State Trooper, breached his duty of care to Plaintiff.

       48.     As a direct and proximate result of Trooper Blake’s breach of his duty of care,

Plaintiff suffered severe and debilitating bodily injuries.

       49.     As a direct and proximate result of Trooper Blake’s brutal, unprovoked, and

unjustified beating, Plaintiff suffered permanent and debilitating injuries, and will seek

compensation for: past and future medical expenses and other economic and noneconomic

damages; pain and suffering both in the past and in the future; an impairment of the capacity to

enjoy life, both in the past and in the future; annoyance, aggravation, inconvenience, and mental

anguish, both in the past and in the future.

       50.     The actions of Trooper Blake against Plaintiff were reprehensible, willful and

wanton, malicious, and in blatant and intentional disregard for the rights owed to Plaintiff, thereby




                                                 -7-
       Case 2:18-cv-01398 Document 1 Filed 11/01/18 Page 8 of 9 PageID #: 8




justifying an award of punitive damages, to the extent such damages are recoverable under Trooper

Blake’s applicable insurance policy.

            COUNT V – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        51.     Plaintiff hereby incorporates by reference the allegations made in paragraphs 1

through 50 as though fully set forth herein.

        52.     The brutal beating of Plaintiff at the hands of Trooper Blake was atrocious,

intolerable, and so extreme and outrageous as to exceed the bounds of decency.

        53.     Trooper Blake acted with intent to inflict emotional distress or acted recklessly

when it was certain or substantially certain that emotional distress would result from his outrageous

conduct.

        54.     Trooper Blake’s heinous actions caused Plaintiff to suffer severe emotional

distress.

        55.     The emotional distress was so severe, no reasonable person could be expected to

endure it.

        56.     As a direct and proximate result of Trooper Blake’s brutal, unprovoked, and

unjustified beating, Plaintiff suffered severe emotional distress; mental and emotional pain and

suffering, both in the past and in the future; an impairment of the capacity to enjoy life, both in the

past and in the future; annoyance, aggravation, inconvenience, and mental anguish, both in the

past and in the future.

        57.     The actions of Trooper Blake against Plaintiff were reprehensible, willful and

wanton, malicious, and in blatant and intentional disregard for the rights owed to Plaintiff, thereby

justifying an award of punitive damages, to the extent such damages are recoverable under Trooper

Blake’s applicable insurance policy.



                                                 -8-
      Case 2:18-cv-01398 Document 1 Filed 11/01/18 Page 9 of 9 PageID #: 9




       WHEREFORE, Plaintiff demands judgment in his favor against Trooper Blake in an

amount to be proven at trial, together with pre-judgment and post-judgment interest; for all

damages recoverable under law; for punitive damages; for his attorney’s fees, expenses, and costs

of litigation; and for such other and further relief this Honorable Court deems just and proper.

   PLAINTIFF DEMANDS A TRIAL BY JURY.



                                                      TODD STEPHEN ADDINGTON
                                                      By Counsel


                                                      /s/ Russell A. Williams
                                                      Eric J. Buckner (WVSB # 9578)
                                                      Russell A. Williams (WVSB # 12710)
                                                      Katz, Kantor, Stonestreet & Buckner, PLLC
                                                      112 Capitol Street, Suite 100
                                                      Charleston, WV 25301
                                                      (304) 431-4053
                                                      rwilliams@kksblaw.com




                                                -9-
